IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 09-10110
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAMES EARL THOMAS, also known as Max, also known as Wino,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:03-CR-78-10


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       James Earl Thomas, federal prisoner # 29807-177, was sentenced to 188
months in prison following his plea of guilty to conspiracy to possess with intent
to distribute cocaine base (crack). Following amendments to the Sentencing
Guidelines that lowered the offense levels for crack cocaine offenses, the district
court granted a motion by Thomas pursuant to 18 U.S.C. § 3582(c)(2) and
reduced his sentence to 151 months, at the bottom of the amended guidelines
range.     Thomas now appeals, challenging the limits on the district court’s

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-10110

discretion set forth in U.S.S.G. § 1B1.10 and arguing that the district court had
the authority to impose an even lower sentence. The Government argues that
the district court could not reduce Thomas’s sentence further.
      Thomas’s arguments are foreclosed in light of our recent decision in United
States v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009), petition for cert. filed
(Sept. 21, 2009) (No. 09-6657). Accordingly, the judgment of the district court
is AFFIRMED.




                                       2